

116 HR 3803 IH: Pell Grant Flexibility Act of 2019
U.S. House of Representatives
2019-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3803IN THE HOUSE OF REPRESENTATIVESJuly 17, 2019Mr. DeSaulnier (for himself, Mr. Zeldin, and Mr. King of New York) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to exclude Federal Pell Grants from gross income.
	
 1.Short titleThis Act may be cited as the Pell Grant Flexibility Act of 2019. 2.Exclusion of Federal Pell Grants from gross income (a)In generalSection 117 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
 (e)Federal Pell GrantsGross income does not include any amount received as a Federal Pell Grant awarded under subpart 1 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a)..
 (b)Effective dateThe amendment made by this section shall apply to amounts received in taxable years beginning after December 31, 2018.
			